DETAILED ACTION
Claims 11-12, 19-35 are pending in the instant application. 
Claims 11-12, 22-35, wherein B4 is N, B1, B2, B3, B5, B6 are C; R1 and R2 are Ph ring are examined. Claims 19-21, and the remaining subject matter of claims 11-12, 22-35 are withdrawn per 37 CFR 1.142(b).
The requirement is still deemed proper and is therefore made FINAL.
 The rejection of claims 22-35 under 35 U.S.C.112, first paragraph is maintained. Applicants argue that contrary to the office action, IL-4 inhibition to treat inflammation has been the subject of multiple clinical trials, including phase 2 trials. It is Examiner position that applicant provide examples of test compounds to inhibit IL-4 on pages 98-121. However, there is no guidance for using a therapeutically effective amount of a compound of formula (I) to treat inflammatory response.
3.			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, 22-35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jorns et al., WO 2020/146636. Jorns et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    254
    658
    media_image1.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Jorns et al.
4. Claims 11-12, 22-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murumkar et al., Medicinal chemistry Research (2015), 24(1), 226-244. Murumkar et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    254
    658
    media_image1.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Murumkar et al.
5. Claims 11-12, 22-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurumurthy et al., Research on chemical intermediates (2015), 41(5), 3193-3199. Kurumurthy et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    254
    658
    media_image1.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Kurumurthy et al.
6. Claims 11-12, 22-35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goldfarb et al., US 8642660. Goldfarb et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image2.png
    243
    683
    media_image2.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Goldfarb et al.
7. Claims 11-12, 22-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latif et al., Indian journal of chemistry, section B: organic chemistry including medicinal chemistry (1985), 24B(12), 1230-4. Latif et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image3.png
    60
    642
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    179
    260
    media_image4.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Latif et al.
8.			  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 
1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
		Claims 11-12, 22-35 are rejected under 103(a) as being unpatentable over Baluja et al., Journal of Chemical Biological and physical science (2015), 5(4), 3916-3936.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Baluja et al. discloses analogous compounds, which from the STN as follow:
	
    PNG
    media_image5.png
    239
    641
    media_image5.png
    Greyscale
 as the instant claims.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one methoxy of the prior art compound with a OH.
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
One having ordinary skill in the art would be motivated to modify the compounds of Baluja et al. to obtain the instant compound. 
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more.
9.    Claims 11-12, 22-35 are rejected under 103(a) as being unpatentable over Kamel et al., Indian Journal of chemistry section B: organic chemistry including medicinal chemistry (2003), 42B(9), 2136-2141.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Kamel et al. discloses analogous compounds as the instant claims.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one methoxy of the prior art compound with a OH.
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
One having ordinary skill in the art would be motivated to modify the compounds of Kamel et al. to obtain the instant compound. 
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more.
10.    Claims 11-12, 22-35 are rejected under 103(a) as being unpatentable over Abdel-Fattah et al., Medicinal chemistry (2012), 8(3), 392-400.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Abdel-Fattah et al. discloses analogous compounds, which from the STN search as follow:
	
    PNG
    media_image6.png
    241
    683
    media_image6.png
    Greyscale
 as the instant claims.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one methoxy of the prior art compound with a OH.
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
One having ordinary skill in the art would be motivated to modify the compounds of Abdel-Fattah et al. to obtain the instant compound. 
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more.
11.    Claims 11-12, 22-35 are rejected under 103(a) as being unpatentable over Abdel-Yang et al., CN 102838536.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Yang et al. discloses analogous compounds, which from the STN search as follow:
	
    PNG
    media_image7.png
    85
    634
    media_image7.png
    Greyscale

	
    PNG
    media_image8.png
    183
    349
    media_image8.png
    Greyscale
as the instant claims.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one methoxy of the prior art compound with a OH.
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
One having ordinary skill in the art would be motivated to modify the compounds of Yang et al. to obtain the instant compound. 
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/  
05/06/2022